Matter of Michael M. (Seida S.) (2017 NY Slip Op 02989)





Matter of Michael M. (Seida S.)


2017 NY Slip Op 02989


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2015-07837
 (Docket Nos. N-12115/13, N-21502/13, N-3209/15)

[*1]In the Matter of Michael M. (Anonymous). Administration for Children's Services, petitioner-respondent; Seida S. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Sha'morra M. (Anonymous). Administration for Children's Services, petitioner-respondent; Seida S. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Sydney M. (Anonymous). Administration for Children's Services, petitioner-respondent; Seida S. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)
 Zvi Ostrin, New York, NY, for appellant.


Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow and Marta Ross of counsel), for petitioner-respondent.
Ralph R. Carrieri, Mineola, NY, attorney for the children.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Kings County (Robert Mulroy, J.), dated July 21, 2015. The order, insofar as appealed from, after a fact-finding hearing, found that the mother neglected the subject children.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 10, alleging that the mother neglected her children by failing to provide them with proper supervision or guardianship due to her mental illness. After a fact-finding hearing, the Family Court found that the mother had neglected the subject children.
In a neglect proceeding, the petitioner has the burden of proving by a preponderance of the evidence that the subject children were neglected (see Family Ct Act § 1046[b][i]; Matter of [*2]Afton C. [James C.], 17 NY3d 1, 9). Where issues of credibility are presented, the hearing court's findings are accorded great deference (see Matter of Samiha R. [Shante R.], 144 AD3d 690; Matter of Negus T.[Fayme B.], 123 AD3d 836).
Here, the findings of neglect were supported by a preponderance of the evidence, which demonstrated that the children were at imminent risk of harm as a result of the mother's untreated mental illness (see Matter of Mia C.W.D. [Tamika D.], 144 AD3d 1028; Matter of Yu F. [Fen W.], 122 AD3d 761, 762; Matter of Angel Marie L., 5 AD3d 773, 774; Matter of Essence V., 283 AD2d 652, 653).
LEVENTHAL, J.P., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court